Citation Nr: 0614334	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-34 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-operative 
bilateral osteotomy due to malocclusion (claimed as jaw 
pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 through 
May 1960.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The Board notes that the veteran requested a hearing before a 
Veteran's Law Judge at the RO, but failed to report for the 
scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for jaw pain as a 
result of an in service bilateral osteotomy due to 
malocclusion.  He maintains that his trigeminal neuralgia and 
associated jaw pain is the result of his in service bilateral 
osteotomy.  

The veteran's service medical records clearly show that the 
veteran had an ostectomy for malocclusion in July 1959.  The 
operation is also noted on the veteran's report of medical 
examination upon discharge.  

Furthermore, the veteran submitted post service, private 
medical and dental records.  These private records reveal 
treatment for a current disability of trigeminal neuralgia 
and associated jaw pain.  

The RO denied the veteran's claim, reasoning that there was 
no showing of a nexus between the operation in service and 
the current disability of trigeminal neuralgia.  However, the 
Board notes that the veteran has not been provided a VA 
medical examination to determine the etiology of his current 
jaw disability.

In a claim for disability compensation, the VA will provide a 
medical examination or obtain a medical opinion based upon 
review of the evidence of record if the VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but: (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

In the case at hand, there is evidence of surgery in service, 
and there is evidence of a current disability.  However, a 
medical opinion regarding whether the veteran's current 
disability is related to his in service bilateral osteotomy 
has not been obtained.  Therefore, pursuant to 38 C.F.R. 
§ 3.159(c)(4), the veteran should be afforded a VA 
examination to determine whether it is at least as likely as 
not that his current disability, including trigeminal 
neuralgia, is related to his in service osteotomy.

Finally, during the pendency of this appeal, on March 3, 
2006, the United Stats Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirement of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.	Provide the veteran with a VA 
examination to determine the etiology 
of his current trigeminal neuralgia.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran has a current 
disability, to include post-operative 
bilateral osteotomy, as a result of the 
veteran's in- service bilateral 
osteotomy due to malocclusion.

3.	The AMC should then review the claims 
file to ensure that the requested 
development has been completed.  The 
AMC should ensure that the VA 
examination complies fully with the 
above instructions, and if not, the AMC 
should take corrective action.  Stegal 
v. West, 11 Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





